Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 01/27/2021 has a total of 30 claims pending in the application; there are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.       
Allowable Subject Matter

Claims 4-6,13-14,16-17 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend these claims into their base claims, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,7-12,15,18-21,25-30 are rejected under 35 U.S.C. 103 as being unpatentable over YOU et el. Publication N0. (US 2016/0330633 A1) in view of Li et el. Publication No. (US 2019/0132882 A1).   

Regarding claim 1, YOU teaches a method for wireless communication at a user equipment (UE), 2comprising: 
3selecting, based at least in part on a quality of a channel between the UE and a 4base station, a first type of random access request from a plurality of types of random access 5request for a random access procedure (the UE 100 randomly selects one random access preamble from a set of random access preambles that are designated through the system information or handover command by selecting a radio resource that can transmit the random access preamble [0193-194] FIG.12a); 
6transmitting, to the base station, a random access request of the first type of 7random access request based at least in part on the selecting of the first type of random access 8request (the UE 100 transmits the selected random access preamble (Message 1: Msg 1) (S1111) [0193-194] FIG.12a; 
9identifying, in a first portion of a time window for communicating a random 10access response and based at least in part on the selecting of the first type of random access 11request, a plurality of slots (After transmitting the random access preamble, the UE 100 attempts to receive a Random Access Response (RAR) within a RAR receiving window (RAR window), which is designated through the system information or handover command [0194-195] FIG.12a), each configured to provide a different one of instances of at least 12a portion of the random access response (When the UE receives a Random Access Response (RAR) that is valid to the UE itself, the UE 100 processes the information included in the Random Access Response (RAR), and, then, the UE 100 performs a scheduled transmission (Message 3: Msg 3) to the base station (eNodeB) 200 (S1113) [0196-197] FIG.12a); and 
13YOU does not explicitly teach receiving the instances of at least the portion of the random access response in 14the plurality of slots. 
13Li teaches receiving the instances of at least the portion of the random access response in 14the plurality of slots (Li: a random access response transmitted by the gNB to the UE is allocated across multiple slots [0258] that identify an index of a detected preamble and an UL grant in the RA response for the UE to indicate either an initial transmission for a data transport block from the UE or a retransmission of the data included in Msg1 and possibly additional data [0267-269] FIG.14).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified YOU by the teaching of Li to receive the instances of at least the portion of the random access response in 14the plurality of slots in order to facilitate UL RX beam-sweeping at a gNB [0258-59] FIG.14). 

1 Regarding claim 2, YOU teaches the method of claim 1, wherein each of the plurality of types of 2random access request is associated with a different repetition pattern for transmitting the 3random access request (the repetition number, or repetition level may be set up differently in accordance with the coverage enhancement level that is required by the user equipment, or may be designated in advance, or may be transmitted from the SIB, or may be estimated by the UE [0245] FIG.15).  

1 Regarding claim 3, YOU teaches the method of claim 1, wherein the first type of random access request 2is for transmitting the random access request with repetition and a second type of random 3access request of the plurality of types of random access request is for transmitting the 4random access request without repetition (the number of repetitions may signify a number of subframes being repeatedly transmitted in accordance with the repetition level [0253] FIG.15). 

Claims 4 to 6 (allowable subject matter).

Regarding claim 7, YOU teaches the method of claim 1, wherein each type of the plurality of types of 2random access request is associated with a different subset of preamble sequences of a 3plurality of preamble sequences (the UE 100 randomly selects one random access preamble from a set of random access preambles that are designated through the system information or handover command [0193] FIG.12a).  

1 Regarding claim 8, YOU teaches the method of claim 1, wherein each type of the plurality of types of 2random access request is a different one of a plurality of formats of the random access 3request, wherein the first type of random access request is a first format of the plurality of 4formats (a contention based and non-contention based random access requests may be initiated [0191] FIGs 12a & b).

1 Regarding claim 9, YOU teaches the method of claim 8, wherein the plurality of formats of the random 2access request comprise a plurality of different preambles (the UE 100 randomly selects one random access preamble from a set of random access preambles that are designated through the system information or handover command [0193] FIG.12a).  

1 Regarding claim 10, YOU teaches the method of claim 9, wherein the plurality of different preambles 2comprise at least a first preamble having a first length and a second preamble having a second 3length different from the first length (a random access preamble identifier may be included in order to notify to which UE 100 the included UL Grant [0195] FIG,12a).  

1 Regarding claim 11, YOU teaches the method of claim 1, wherein each type of the plurality of types of 2random access request is associated with a different set of resources of a plurality of sets of 3resources (a repetition level corresponding to the channel candidate and an amount or number of resources for each subframe [0253-254] FIG.15).  

Regarding claim 12, YOU teaches the method of claim 1, further comprising: Attorney Docket No. PS046.01 (107922.0905)Qualcomm Ref. No. 202010 87 2receiving an indication of the plurality of types of random access request in 3one or more of a master information block (MIB), a remaining minimum system information 4(RMSI), or a combination thereof (The PBCH carries system information necessary for the wireless device to communicate with the base station, and the system information transmitted through the PBCH is denoted MIB (master information block) [0076] FIG.5).

Claims 13 to 14 (allowable subject matter).

1Regarding claim 15, the modified YOU teaches the method of claim 1, further comprising: 2receiving one or more synchronization signal blocks; and 3determining one or both of a received power or a received quality for the one 4or more synchronization signal blocks, wherein the quality of the channel is based at least in 5part on the one more of the received power or the received quality for the one or more 6synchronization signal blocks (LI: After the UE detects a synchronization signal and decodes the broadcasted system information, the UE will initiate the random access process by transmitting a physical random access channel (PRACH) preamble in uplink, based on the PRACH configuration that would indicate at which resources that UE is allowed to transmit a PRACH preamble as well as the PRACH preamble type [0142-143] FIG.6).  

Claims 16 to 17 (allowable subject matter).

Regarding claim 18, the modified YOU teaches the method of claim 1, wherein the first portion of the time window 2for the communicating of the random access response is preceded by a second portion of the 3time window for communicating the random access response, the second portion of the time 4window configured for providing an instance of at least the portion of the random access 5response without repetition (Li: monitor a single RAR window after a first RA message is transmitted within a RA message occasion window or individual RAR windows corresponding to each of one or more RA messages transmitted within the RA message occasion window [0015] FIG.37).  

1 Regarding claim 19, the modified YOU teaches the method of claim 18, further comprising: 2receiving, from the base station, an indication of the first portion of the time 3window and the second portion of the time window via a bit in a bitfield of a remaining 4system information (RMSI) (Li: the frequency domain bandwidth for the data part, and the relative frequency position of the data part and the preamble part, can be indicated through PBCH or the remaining minimum system information (RMSI) from system information block 1 (SIB1 [0170] FIG.10a).

Regarding claims 20-28, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-19, where the difference used is the limitations were presented from a method at the “base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claim 29, related to the same limitation set for hereinabove in claim 29, where the difference used is the limitations were presented from an “apparatus” side with a processor and a memory (YOU: 100-FIG16) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Regarding claim 30, related to the same limitation set for hereinabove in claim 29, where the difference used is the limitations were presented from an “apparatus” side with a processor and a memory (YOU: 200-FIG16) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472